On behalf of Canada, I congratulate you. Sir, on your election as President of this milestone session of the General Assembly. Your long career of devotion to the principles of the United Nations is recognized by this election, as is the vitality of the democratic institutions of the Government you represent.
On behalf of Canada, I join other spokesmen in expressing grief at the suffering caused by the massive earthquakes in Mexico. In connection with this tragedy we have seen arising spontaneously across national boundaries a rallying of forces to complement the Mexican Government's own extraordinary rescue operations. In times of such natural disasters the world truly becomes a neighborhood, and our people extend both their prayers and their practical help. We were pleased to join yesterday in the consensus on the resolution adopted in this Assembly expressing our common solidarity with the Mexican people.
It would be remiss of me as a Canadian if I did not sadly recall that last week Canada and the United Nations lost one of our greatest soldiers and statesmen, the late General E.L.M. Burns. Canada is particularly proud that he was the first commander of the united Nations Emergency Force and that he was a practical architect of peace-keeping. General Burns was also one of Canada's most thoughtful proponents of disarmament. His contributions truly embodied the best ideals of the Charter, we mourn his passing, but in reflecting on his dedication to the high principles and purposes of the united Nations we find an example that is inspiring for the years ahead.
At the age of 40 some people have what is termed a mid-life crisis, but this description certainly does not apply to the United Nations. There may be multiple crises in the world system today, but at the age of 40 the United Nations is a long way from mid-life. In fact, viewed in the long range of history the United Nations is still very much in its early years.
This perspective helps us to establish a more balanced and fair assessment of the United Nations in this important anniversary year. Optimists would like to see the United Nations as the flowering of a world that has come together. Pessimists decry it for not having brought peace. Realists recognize that the United Nations has persisted successfully in its global strategies for human security despite the divisions among nations.
In its first 40 years the United Nations has made an inestimable contribution to building a framework for a global system that responds to the technological interdependence and vulnerability of modern society. Technology has revealed the common qualities of the entire human family. Everyone wants to avoid the scourge of war. Everyone wants the opportunity for economic development. Everyone wants the guarantee of full human rights. The tackling of these common demands is the daily work of the United Nations.
If there are frailties in the united Nations, and there are, If there is some ineptitude, and there is, let us this year celebrate the United Nations endurance and accomplishments while resolving to improve its procedures.
In conflicts prevented, in disputes mediated, in the eradication of diseases, in world-wide development progress, in the saving of countless human lives, the United Nations has enriched human existence. It has done all this on a budget that is less than $1 per.year for every inhabitant of the planet. The United Nations should not need to be defended, but it does, and I emphasize that Canada not only defends the united Nations but will work to strengthen it and work to strengthen other parts of the multilateral system. This is the way towards the peace and the growth, the freedom and the justice, which the world needs.
The challenges facing the multilateral system reach beyond this institution. Questions are being raised about whether the States of the world will work together or whether nations will draw back to their individual devices. Whether the issue is debt or trade or culture, whether the nations are rich or poor, large or small, there is a renewal of doubt about the international system. Developing countries again this week in this Hall threatened to.abandon an international monetary system which they believe has abandoned them. Trade protectionist pressures are rampant, and dates are delayed for a new round of multilateral trade negotiations. Expenditures on arms increase; so does terrorism; so have regional conflicts.
If that continues we will all be the victims. Certainly a country like Canada is imperiled if nations cannot agree on the rules of trade or the relief of debt or the control of arms. Twenty-four years ago only 12 per cent of our gross national product was based on exports; today this figure has more than doubled. When the United Nations began Canada was relatively unaffected by violent sectarian disputes in other countries; today we, like the world, are targets of terrorists. Forty years ago drugs c technology or the economic policies of other countries had relatively little direct impact on Canada; today they can intrude directly on the life of every Canadian community. So it is with all communities, in all countries. In so small a modern world, we are exposed, inescapably, to common problems which none of us can solve alone. Instead of retreating inward, the world must reach out - not only to celebrate an anniversary but to cope with the inescapable reality of modern times.
Today, I renew the commitment made by successive Canadian Governments to the United Nations ever since its birth in the ashes of the Second World War. Prime Minister Mulroney has already personally reaffirmed to the Secretary-General during the letter's much appreciated official visit to Canada earlier this year, Canada's aspirations with regard to the United Nations. Next month, the Canadian Prime Minister will be meeting here with numerous other world leaders to proclaim yet again the importance of the United Nations.
This session of the General Assembly will thus provide us with an opportunity to recall the achievements of the last four decades: the virtually complete elimination of colonialism; the recognition of human rights at the international level; a commitment to general and complete disarmament; a program to strengthen the worId's\financial and commercial systems; a Convention on the Law of the Sea; treaties on a whole range of questions; important progress in the fight against illiteracy; and the promotion of the status of women.
We particularly welcome the consensus that emerged from the Nairobi Conference, which marked the end of the Decade for women. The nations of the world came to an agreement on a plan of action for the promotion of women, to be implemented over the next 15 years. Canadians are proud of the role played by our delegation in helping bring about a consensus, and our Government intends to define specific ways of carrying out the Nairobi strategies. It goes without saying that in the implementation of its programs and in its recruitment policies at senior levels the Organization must fully respect the objectives enunciated in the Forward-looking Strategies. At the present time women fill less than 6 per cent of senior professional posts, and it is beyond dispute that the United Nations still has much progress to make in the movement towards equity.
This session will be a time to pursue serious reform of the procedures of the United Nations. In the harsh Canadian winter houses that slip into disrepair are eventually abandoned precisely because they offer none of the protection they were designed to provide. The house of the United Nations must not be allowed to slip into disrepair, and we must note that disrepair is showing. Divisive political issues intrude too often into specialized agencies. The agenda of the Assembly and its Committees is overloaded regularly with ritual debates. Some rich countries refuse to pay their dues, while others threaten to reduce their share. The Secretary-General has courageously and repeatedly identified these weaknesses.
Changes and reforms are central to the existence of the United Nations. He must restore to this Assembly the authority given to it by the Charter. He must accordingly review our efforts and in a systematic fashion lay out for ourselves realizable goals and objectives.
He have sent Canadians to Cyprus, the Golan and other trouble-spots because we want the world system to work. What Canadians have helped secure in crisis we intend to preserve now. Delegations will be aware that Canada, with others, has been working in past months to devise and carry through a pragmatic and feasible set of measures with this purpose in mind, we will continue our co-operative efforts with all interested delegations in this search, which is made doubly urgent by the critical substantive issues before us, to which I now turn.
Surveying the landscape of world affairs on this fortieth anniversary, we find that no field is bleaker than that of arms control and disarmament. We must face the fact that not a single substantive agreement has come out of the multilateral arms-control process during the first half of the Second Disarmament Decade - not at the Conference on Disarmament in Geneva, not at the mutual and balanced force reduction talks in Vienna, not at the Stockholm Conference cm Confidence and Security Building Measures and Disarmament in Europe.
But I have come here not to lament but rather to offer the encouragement and support of Canada in building the climate of confidence necessary for disarmament agreements. No matter what the frustration, we must never give up in our determination to construct a world security system that depends on fewer arms, not more. If more political will is necessary, then let us assert that political will, particularly as we move into 1986, which has been designated the International Year of Peace.
In the complex process of arms control and disarmament, priorities must be set straight.
First, Canada believes that deep and verifiable reductions in the existing arsenals of nuclear weapons is the highest priority. Moving to lower levels of arms while preserving the stability of the balance at each successive stage of reduction is the only practical way to make progress. Thus we give our full support to the bilateral negotiations between the United States and the Soviet Union now taking place in Geneva. The summit meeting between President Reagan and General Secretary Gorbachev in 55 days time provides an opportunity to chart a new course for the future leading to practical steps to unblock the disarmament impasse.
Secondly, for Canada the achievement of a comprehensive test-ban treaty continues to be a fundamental and abiding objective. Our aim is to stop all nuclear testing.
Thirdly, the early conclusion of a chemical weapons treaty is now within reach in the Conference on Disarmament.
Fourthly, the prevention of an arms race in outer space is now on the world agenda.
Thus we know where we are going in arms-control and disarmament measures. The Final Document of the first special session on disarmament, in 1978, should continue to be our guide. The remarkable consensus achieved by the world community on that occasion must again be renewed as we look towards the third special session on disarmament.
The success of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, which completed its business last Saturday in Geneva, represents an important step forward. States participating in the Conference reaffirmed, on the basis of a consensus, the viability and the vitality of that Treaty, to which has been endorsed by 130 nations have acceded and which prevents the spread of nuclear weapons while at the same time bringing to the whole
international community the benefits of the peaceful uses of nuclear energy. The spirit of international co-operation that characterized the review of the Non-Proliferation Treaty showed that the multilateral process can and does contribute effectively to the strengthening of world security.
Canada will continue to play an active role in all multilateral bodies and will contribute further to the building of confidence. In this respect Canada has drawn up a program of action for the second part of the current Disarmament Decade. By means of this program we shall intensify our work in the sphere of the improvement of the verification procedures necessary to ensure compliance with agreements entered into.
In order to advance the work on verification of compliance with a complete ban on nuclear tests we shall strengthen our capacity for analysis in seismic research, we shall improve our seismic research facilities in northern Canada and enhance our capacity to distinguish minor earthquakes from underground nuclear tests.
Within the framework of this program of action we shall be conducting practical studies on the use of chemical weapons. We shall submit these studies to the United Nations and also make Canadian experts available to the Organization for inquiries into allegations of the use of chemical weapons.
Moreover we shall work towards the conclusion of a multilateral agreement prohibiting the possession and use of radiological weapons. I appeal to the United States and the Soviet Union to conclude an effective, verifiable treaty prohibiting radiological weapons. Canada is prepared to sign such a treaty immediately.
The Canadian delegation will be reporting to the First Committee on the day-to-day efforts made by Canada to lay a foundation for lasting treaties.
The relationship between disarmament and development must also be considered constructively and in greater depth. The current level of military expenditures, now in the region of a trillion dollars, at a time when many parts of the world are experiencing destitution, poverty and famine is unacceptable. The Canadian people, which enjoys a wide representation in an increasingly broad network of non-governmental organizations, is particularly sensitive to this imbalance. It aspires to the establishment of genuine human security, characterized by increasing food stocks and a decline in military arsenals.
Another important lesson of our 40 years' experience concerns economic growth. We now know that the well-being of everyone depends on the financial, trade and other linkages among our economies. We understand better the challenges of the global market place. And we appreciate better the critical role that developing countries play in the expansion of the world economy.
The partnership between developed and developing countries - a partnership of shared responsibilities and commitments - must be enhanced. Canada is very pleased that consensus agreement was reached yesterday, in the Committee to Review and Appraise the International Development Strategy, on a statement of agreed conclusions. This is a significant step. It reflects the serious effort made by all concerned to express the current economic realities in common language. We believe it augurs well for future co-operation.
When we look at the problems of the developing world, no case is more poignant than the suffering of sub-Saharan Africa. The global humanitarian response to the crisis in Africa has succeeded in saving thousands, and perhaps millions, of lives, but the experience of this crisis has also identified longer-term challenges.
Relief is not enough. Action for permanent development - in partnership with African nations - is essential. African Governments must resolve to give priority to the agricultural sector and to unleash the productive forces in their own societies. But this effort must be matched by a real and sustained commitment by developed nations and indeed by the entire international community. The African crisis will not end until the valiant efforts to relieve the tragedy of today are buttressed by a sustained commitment to building the Africa of tomorrow.
The heavy external debt, which afflicts so many countries, is another crippling burden in the developing world. Some progress has been achieved in dealing with the debt situation, thanks to co-operation among creditor Governments, debtor countries, commercial banks, and international institutions. The strategy of adjustment, financing, and rescheduling has demonstrated an impressive flexibility in helping debtors. But, obviously, more adaptation is needed to meet the special needs of debtor nations.
Deliberations in the United Nations help in fostering a better understanding of these economic problems and further the activities of various international institutions dealing with them. The International Monetary Fund (IMF) and the World Bank have played a key role in this regard. We should ensure that they can and will continue to do so, taking due account of the particular problems facing individual States. The strains facing the multilateral economic system and facing its leading institutions must be dealt with. Bilateral relations between countries on the one hand, and the multilateral system on the other, ought to be mutually complementary and reinforcing.
Similarly, protectionism, which threatens the prosperity of developed and developing countries alike, must be resisted. The industrialized countries must keep their markets open to third-world products if the developing countries are to maintain the export earnings necessary to service their external debt and to improve living standards. All of us will lose if our borders close. All therefore have an important stake in ensuring that the multilateral trading system remains open and health/. That is why Canada has been at the forefront in calling for a new round of multilateral trade negotiations, and why we have been working to liberalize trade and resist protectionism in many other ways'.
By joining in the preparations for a new trade round now, the developing countries can be joint architects of a revitalized General Agreement on Tariffs and Trade (GATT) system. Canada is anxious to work with developing countries to identify areas of common interest which could be pursued in the next round.
Economic development is critical, but its benefits will be fully realized and enjoyed only if the Member states of the United Nations co-operate together in a concerted plan to tackle the preeminent social and human rights issues of our day.
Illicit trafficking and abuse of narcotics and other drugs is a major social challenge on every continent.
I am pleased that the United Nations has set out a plan of action in this vital field. Last year, Canada joined others in co-sponsoring a resolution which set in motion the drafting of a new convention to combat the illicit drug trade. It constitutes a key element in current international efforts to deal with this social problem. The convention must aim at strengthening enforcement measures against illicit drug trafficking.
We welcome the Secretary-General's proposal for the convening of a drug conference in 1987 at the ministerial level. We commend the link it makes between initiatives needed to cut down on the supply of illicit drugs and the steps required to reduce demand. We will be working actively with other interested countries to develop a resolution to carry this idea further forward at this session.
Forty years ago, the Charter made the rights and freedoms of all persona a matter of legitimate concern to the whole international community. The Universal Declaration of Human Rights itself is nearly four decades old. Yet our work has only just begun. As the Secretary-General notes in his current report:
"Massive violations of human rights continue to take place, often of tragic proportions." 
We must, therefore, expand the frontiers of United Nations activities in the human rights field. This will entail completing the work on the Convention on the Rights of the Child, ensuring that the new Convention against torture is properly implemented, extending the Commission's program of advisory services, encouraging other countries to offer technical assistance in the human rights field, assisting the Working Group on the Disappeared. Moreover, the United Nations must continue to focus attention on the fate of prisoners of conscience, ensure that the disabled are not deprived of their basic rights, protect the special interests of indigenous populations around the world, and take steps to protect the rights of those who themselves promote human rights.
I cannot fail to take note of the wide range of political confrontation and open warfare that so lamentably haunts this planet from Asia, to Central America to the Middle East, we will have ample opportunity to approach these issues as this session of the Assembly goes about its business. In my view, however, and in the view of my Government, South Africa presents a situation which challenges the world community like no other. It is the most striking example today of what can happen to a country when human rights are systematically violated and abused. It is not the only country where discrimination takes place on the basis of race; much less is it the only country to deny the great majority of citizens access to the political process.
But South Africa is the only country where racial discrimination is a first principle of State policy. Human rights violations are written into the Constitution, and the majority are denied their political rights because of the color of their skin, we are all cast down by the lives lost and the people injured, by the repressive measures undertaken by the authorities and by the harsh and callous pressure applied to those who campaign against apartheid.
The pity and the shame is that this rich country of enormous human and natural potential could contribute so much to the continent of which it is a part. Instead, its unconscionable violation of fundamental human rights does not stop at its borders.
But the South Africa monolith has been shaken. Demonstrations, strikes and acts of resistance against the regime are widespread. Economics have proved to be an engine of change. A wave of disinvestment has taken place and the exchange rate on the rand has dropped significantly.
The message in all of this is clear: 40 years after the United Nations Charter came into existence and 35 years after the Universal Declaration of Human Rights was promulgated, change must come to South Africa, apartheid must be dismantled. Measures to make all South Africans equal within their State must be pursued to the end.
Nor can we ignore Namibia. Not only does South Africa hold that Territory in gross violation of United Nations wishes and international law and use it as a springboard for attack on its neighbors but it perpetuates its oppressive practices in that emergent land. Such contempt and continued denial of justice cannot be tolerated by the international community. The community of nations must continue to pressure South Africa to change its offensive policies.
Canada has acted steadily and deliberately to add to the pressure for change. We hope that the response of South Africa will allow economic and diplomatic relations between our two countries to continue, but that will require real progress against apartheid. We are consulting and co-operating with our friends in the Commonwealth, in the front-line States and elsewhere to find the most effective means to end a system which is repugnant to Canadians.
Yet another growing violation of civilized conduct, terrorism, must be dealt with in more detail by the United nations. As we Canadians have learned in the past year, terrorism is a menace to which no nation is immune. At this Assembly we shall actively seek new ways, through new international instruments if necessary, to deal effectively with this scourge. Canada, already a party to all the international air security conventions, will ratify the International Convention against the Taking of Hostages. We were heartened that the Seventh united Nations Congress on the Prevention of Crime and the Treatment of Offenders supported the efforts of the International Civil Aviation Organization to promote universal acceptance of and strict compliance with international air security conventions. The international community has shown that it has the political will to act.
Finally, the fortieth anniversary of the United Nations must be remembered as a time of a united call for the peace that will come from effective disarmament and economic development for all.
An organization that embodies the cry to peace of "We, the peoples of the United Nations" cannot be irrelevant now or 40 years from now. The gravity of the threat to global survival must be matched by the intensity of our efforts to build the conditions for lasting peace. The peoples of the United Nations have the right to expect to find their hopes fulfilled by the actions of every Government that comes to this rostrum.
We know that the challenges are huge; we will not be daunted by them. We know that the problems are infinite; we will not be intimidated by their complexity. We know that international relationships are frayed; we will not be deterred in our efforts for their repair.
To put it simply, Canada, along with all other sovereign countries of good faith, will use the United Nations to pursue indomitably the quest for peace, security and social justice.
